Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose “A method for channel encoding performed by an apparatus in a communication system, the method comprising: identifying, using at least one processor, a block size: and  performing, using the at least one processor, encoding  based on at least part of a parity check matrix corresponding to the block size, wherein the at least part of the parity check matrix is identified based on following values including: 135, 227, 126, 134, 84, 83, 53, 225, 205, 128, 75, 135, 217, 220, 90, 105, 137, 1, and 0 corresponding to at least part of columns associated with a row of a base matrix, 96, 236, 136, 221, 128, 92, 172, 56, 11, 189, 95, 85, 153, 87, 163, 216, 0, 0, and 0 corresponding to at least part of columns associated with a row of the base matrix, 189, 4, 225, 151, 236, 117, 179, 92, 24, 68, 6, 101, 33, 96, 125, 67, 230, 0, and 0 corresponding to at least part of columns associated with a row of the base matrix, and 128, 23, 162, 220, 43, 186, 96, 1, 216, 22, 24, 167, 200, 32, 235, 172, 219, 1, and, 0 corresponding to at least part of columns associated with a row of the base matrix” as recited in claim 1 and in similar claims 6, 11 and 16.

The prior arts of record do not disclose an apparatus in a communication system comprising a transceiver and a processors that perform an encoding/decoding according to base matrix as indicated in the recited claims 1, 6, 11 and 16 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Thien Nguyen/Primary Examiner, Art Unit 2111